Citation Nr: 0838418	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1981 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.

The Board remanded this claim for a VA examination in June 
2007.  The requested action was taken and the case is 
appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having low back 
disability attributable to her period of active duty.


CONCLUSION OF LAW

A low back disability was not incurred in, presumed to have 
been incurred in service, or incurred as a result of service-
connected disability.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003 and March 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim for service connection, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial April 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated in June 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her a physical examination, obtaining medical 
opinions as to the etiology of the claimed disability, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though she declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for a low back 
disability, to include as secondary to service-connected 
bilateral pes planus and bilateral knee disabilities.  She 
contends that due to her in-service duties, including 
lifting, pushing and pulling heavy equipment, she incurred 
several musculoskeletal disabilities.  In the October 2008 
post-remand brief, the veteran's representative contended 
that the veteran's June 2008 VA examination was inadequate.  
She contended that the examiner did not opine as to whether 
the veteran's sacroiliac problems were associated with her 
claimed low back disability, and further, whether any 
associated sacroiliac problems were secondary to the 
veteran's service-connected bilateral pes planus and 
bilateral knee disabilities.  She also asserted that there 
was no rationale provided for the findings in the January 
2008 VA examination report.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran's service medical records (SMRs), including the 
enlistment and separation medical examinations, are devoid of 
any diagnosis of a low back disability.  In September 1988, 
the veteran was treated for left sciatica as she had 
progressively intensifying left hip pain.  According to a 
September 1989 SMR, the veteran complained of low back pain.  
At the time of treatment, she reported a history of fallen 
arches and was seeking pain medication for her back.  The 
treating personnel indicated that the veteran appeared to 
have pain in the muscular areas of the lumbar region, which 
was likely soreness from the previous day's road march.  In 
the veteran's April 1990 report of medical history, the 
veteran indicated that she did not experience recurrent back 
pain.  There was no evidence of a residual low back 
disability noted following the September 1989 treatment.  

Following service separation, the first evidence of record 
reflecting treatment for low back pain was in 2002.  Of note, 
in a June 1999 emergency room treatment record, the veteran 
reported that she had no history of back problems.  Post-
service treatment records reflect treatment for left 
sacroiliac joint dysfunction with associated pain in the left 
leg, for which she was treated with physical therapy.  

In a March 2002 MRI report, the neuroradiologist found that 
the veteran's lumbar spine was normal, but found mild 
degenerative changes of the thoracic spine.  In an April 2002 
physical therapy record, the veteran advised that she 
experienced low back pain since June 2001.  She related that 
she thought it was due to having moved twice in the previous 
year and had performed significant lifting.  The impression 
was that the veteran had a chronic left 
lumbosacral/sacroiliac strain.  In December 2002, the veteran 
sought treatment complaining of back pain radiating to her 
hips.  She was later diagnosed as having ovarian cysts.  

In October 2003, the veteran underwent a VA examination of 
the spine.  At the time of the examination, the veteran 
reported that she first noticed neck and back pain three 
years following service separation.  The examiner found no 
objective abnormalities of the cervical, thoracic, or lumbar 
spine.  She was diagnosed as having low back pain without 
neurological or mechanical deficits.  

In January 2004, the veteran reported two years of low back 
pain.  She attributed this to lifting patients.  Following a 
January 2004 MRI, the veteran's lumbar spine was noted to be 
normal.  In February 2004, the veteran sought VA treatment 
for lumbosacral pain.  She was assessed as having a disc 
protrusion at L4-5.  An April 2004 treatment record reflected 
complaints of lumbar spine pain.  The veteran was assessed as 
having lumbar radiculopathy and left hip degenerative joint 
disease.  In neither record was there a statement made 
regarding any possible link to service.  

Following a May 2004 orthopedic examination, the veteran was 
noted to have lumbosacral pain with left sciatica of unclear 
etiology.  X-ray findings suggested increased lumbar 
lordosis.  

In February 2005, the veteran was referred for a bone density 
test following lumbar spine x-rays.  In June 2005, the 
veteran was noted to have evidence of multiple fibromyalgic 
trigger points, including in her low back.  The impression 
was mild lupus or undifferentiated connective tissue disease.  
No mention was made as to any relationship to service.  

In April 2006, the veteran fell on the floor at work 
resulting in a herniated disc.  She subsequently underwent 
surgical intervention and there was evidence of right leg 
radiculopathy.  Following surgery, she reported persistent 
low back pain and right sciatica.  In a July 2006 treatment 
note, the veteran reported one and a half years of low back 
pain and pain in both hips.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in January 2008.  The veteran's history of 
falling at work in April 2006 and subsequent hemilaminectomy 
was noted.  X-rays revealed minimal degenerative disc disease 
in the L2-3 level and mild degenerative disc disease along 
the thoracic spine levels.  This was noted to be a minor 
abnormality.  The veteran was ultimately diagnosed has having 
status-post L4-5 left hemilaminectomy and degenerative disc 
disease of L2-3 with associated pain.  Following review of 
the claims file, the examiner indicated that the veteran's 
low back disability was not caused by or the result of the 
veteran's service-connected bilateral knee and/or bilateral 
pes planus disabilities.  In support of this opinion, the 
examiner indicated that the veteran's current lumbar spine 
disability was directly related to her non-service lumbar 
spine trauma and subsequent residuals of surgery.  Further, 
before the April 2006 injury, there was no medical evidence 
of lumbar dysfunction.  There was evidence, however, of left 
sacroiliac joint dysfunction, but that had since resolved 
with appropriate physical therapy and medical treatment.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for a low 
back disability as there is no evidence that it was caused, 
or presumed to have been caused, by service or a service-
connected disability.  The SMRs reflect one complaint of low 
back pain and it was noted to be due to muscle soreness from 
a road march.  There was no further work-up and no residual 
back disability noted at separation.  The veteran first 
underwent treatment for low back pain in 2002.  As there was 
no diagnosis of arthritis of the lumbar spine within one year 
following service separation, service connection on a 
presumptive basis must be denied.  

As for the contentions of the veteran's representative, the 
Board appreciates her assertions that the veteran's current 
low back disability could be related to her treatment for a 
left sacroiliac joint disability.  The Board notes that 
service connection for a bilateral hip disability was denied 
in a March 2004 rating decision.  The Board also appreciates 
the assertion that if the low back and hip problems were 
related, the VA examination was inadequate as the examiner 
did not discuss the possibility that a combined low back and 
sacroiliac condition was related to the veteran's service-
connected bilateral pes planus and bilateral knee 
disabilities.  Of note, however, there is no currently 
diagnosed sacroiliac disability because it had resolved with 
physical therapy and medical treatment.  Additionally, the VA 
examiner found that the veteran's low back disability was not 
related to service or a service-connected disability.  The 
evidence of record also  reflects that when the veteran 
sought treatment for low back pain, she attributed it to 
lifting patients in her current employment and moving homes 
twice within one year.  Further, the veteran injured her low 
back when she fell at work in April 2006, and the VA examiner 
opined that her current back disability was related to her 
2006 fall and subsequent surgical intervention.  Absent a 
competent medical opinion linking the veteran's low back 
disability to service or a service-connected disability, 
service connection must also be denied on a direct basis.  


ORDER

Service connection for a low back disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


